Citation Nr: 0024854	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  94-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an earlier effective date than March 1, 1992 
for assignment of a 100 percent rating for Post Traumatic 
Stress Disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had service from June 1968 to December 1969.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Nashville, 
Tennessee which increased the evaluation for PTSD from 50 
percent to 100 percent disabling effective from March 1, 
1992.

The veteran was determined to be incompetent by rating 
decision dated in August 1993 and his wife was appointed his 
legal guardian.  On the 1-9, the substantive appeal, dated in 
February 1994, the then appellant/guardian requested a Travel 
Board hearing at the RO.  As there was evidence that the 
veteran's wife, listed as the appellant on the title page, 
subsequently left him; the Board remanded this case in July 
1996 specifically to determine if the veteran's wife was 
still his legal guardian; if not appropriate steps were to be 
taken to appoint a new guardian; and second, whether the 
veteran still desired a personal hearing, to include a Travel 
Board hearing.

Subsequently, the veteran was divorced from his wife and 
remarried.  His new legal guardian is an attorney.  In a 
letter dated in June 2000, the attorney indicated that the 
veteran no longer desired to have a Travel Board hearing, and 
agreed to have the case returned to the Board for 
adjudication.

The Board's decision is limited to the issues developed for 
appellate review.  The Board notes that several additional 
issues were developed by the veteran.  These include claims 
for service connection for bilateral hearing loss; left ankle 
disorder; a left leg disorder; and, special monthly 
compensation for aid and attendance.  The Board's 
jurisdiction is limited to the issue cited on the title page, 
as the appellate process has not been initiated as to these 
other issues.  No other issues have been fully developed for 
appellate review at this time, and these additional issues 
are not before the Board. Kellar v. Brown, 6 Vet. App. 157 
(1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. All available, relevant evidence necessary for disposition 
of the appeal, to the extent legally required, has been 
obtained by the RO.

2. Veteran's PTSD disability, for the period prior to March 
1, 1992, was manifested primarily by considerably impaired 
ability to establish or maintain effective or favorable 
relationships with people.  

3. It was not factually ascertainable prior to March 1, 1992 
that veteran's service-connected psychiatric disability more 
nearly resulted in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
associated with almost all daily activities.  It is not shown 
that he was unemployable prior to that date.

4.  He filed a claim for an increased rating in October 1991; 
a prior March 1991 rating, of which he was provided notice, 
continued the 50 percent rating for PTSD post-
hospitalization; there was no timely disagreement and that 
action became final.

5.  No evidence shows that the veteran was totally 
incapacitated, or otherwise totally disabled due to PSTD 
prior to March 1, 1992.  He was adjudicated incompetent after 
that date following deterioration in his condition.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 1992 
for the assignment of a 100 percent evaluation for veteran's 
PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that an effective date 
earlier than March 1, 1992 for the assignment of a 100 
percent evaluation for his psychiatric disability should be 
awarded. It is argued that the effective date should be the 
date the veteran first became entitled to service connection 
for PTSD.  

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000), in that the claim is plausible.  
After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue on appeal and that no useful purpose would be 
served by again remanding the case with directions to provide 
further assistance to the veteran.  Pursuant to the Board's 
July 1996 remand, it was determined that the veteran's spouse 
was no longer his guardian.  His newly appointed guardian was 
the attorney listed on the top of the pages.  That attorney 
notified the RO, in essence, that the veteran no longer 
wanted a Travel Board hearing and wished his appeal to be 
sent to the Board.

Additional VA hospitalization, treatment, and other medical 
records, and psychiatric examinations conducted subsequent to 
March 1, 1992, were obtained. Since the relevant period with 
respect to the Board's deciding the appellate issue in this 
case involves the period prior to March 1, 1992, any medical 
records dated after that date are immaterial.  Moreover, the 
post-1996 psychiatric criteria are not for application.

There is no indication in the record that there are 
additional records that would have a bearing on the outcome 
as to the earlier effective date appellate issue. Therefore, 
based on the assembled medical evidence of record, the Board 
will evaluate the issue on appeal, and will apply applicable 
laws and regulations to the material facts.

Accordingly, the Board concludes that the duty to assist the 
veteran, to the extent legally required, in the development 
of facts pertinent to his claim, as contemplated by the 
provisions of 38 U.S.C.A. § 5107(a), has been satisfied.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date; otherwise, it is 
the date of receipt of claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  In any event, an increase can not be 
awarded prior to the date it is factually demonstrated.  Id.

Historically, service connection for PTSD was granted by 
rating decision in January 1985, and a 10 percent rating was 
awarded.  

By rating decision in November 1988, the permanent rating for 
PTSD was increased from 10 percent (prior to a temporary 100 
percent rating from October 11, 1987 through December 30, 
1987), to 50 percent from January 1, 1988.  It was 
temporarily 100 percent during the hospitalization in July-
August 1988, and reverted to the 50 percent rating from 
September 1, 1988.

The veteran filed a claim for an increased rating in November 
1991.  By rating decision in May 1993, the rating for PTSD 
was increased to 100 percent, effective March 1, 1992.  This 
was the date of a VA hospitalization at which time the RO 
determined that sufficient evidence was presented to conclude 
that the veteran was shown to be totally disabled.  It is 
noted that this discussion concerns the schedular rating.  
During applicable periods of extended hospitalization, 
temporary total ratings have been assigned.

He was first hospitalized at the VA medical center (VAMC) for 
psychiatric disorders from May to October 1984.  

In July-August 1988, veteran was hospitalized for observation 
at the VAMC.  His numerous previous admissions for 
psychiatric disorders were noted.  He gave a history of 
longstanding dreams and flashbacks to the Vietnam War.  In 
addition he had a fairly constant tremor of both arms. There 
was some variability in the severity of his tremors.  
Apparently some of his symptomatology was questioned by the 
examiners, although his PTSD dreams, and flashbacks were for 
the most part believed to be genuine.  It was noted that he 
was withdrawn, and preoccupied with his condition, 
compensation, and administration. His progress was also very 
disturbed, and although treated with several medications, 
nothing appeared to help very much.  The examiners' opined 
that he had genuine PTSD, severe.  He was considered capable 
of managing funds; able to return to prehospital activities 
upon release; and to plan his own living arrangements with 
his family.  

In a VA hospitalization in October-December 1990, he was 
diagnosed with PTSD by history; and alcohol abuse.  His 
prognosis was considered poor because of his continuous 
effort to get a 100 percent disability rating for PTSD. The 
report noted he had a lifelong history of unstable chaotic 
family life and substance abuse that contributed to his PTSD.  
He continued to complain of his problems, and tried to 
convince the staff to believe he had PTSD.  He devoted a lot 
of energy and effort to learn and to talk about PTSD.  The 
examiners noted that they did not find any further objective 
signs or symptoms, but that the veteran used manipulation to 
get attention.  He was judged to be competent for VA 
purposes, and advised to abstain from drinking.  

By subsequent rating decision of March 1991, a 100 percent 
temporary total rating was assigned.  A 50 percent rating was 
restored as of January 1, 1991.  The veteran was notified of 
this action and did not appeal.  Thus that action became 
final.  In the absence of clear and unmistakable error, there 
is no basis to review that final rating.  There is no 
evidence that the veteran was incompetent at that time.

In a subsequent VA hospitalization in March to April 1992, he 
reported flashbacks, nervousness, and hearing voices.  He was 
losing control emotionally, and people were afraid of him.  
He felt like hurting people and also had suicidal tendencies.
The examiner noted that he was coherent, organized; not 
depressed; or assaultive.  He appeared in good control.  He 
was still hearing voices, but was considered capable of 
managing funds.  He was quite concerned about his financial 
situation; disappointed in his relationships, and loss of 
self-esteem.  He improved considerably during his 
hospitalization.  He improved with the adjustment of his 
medication and was considered to be in excellent condition at 
the time of his discharge, and able to manage funds, return 
to prehospital activities; and plan his living arrangement 
with his wife.  His GAF was considered 70 on admission and 80 
upon discharge. His diagnoses were PTSD; alcohol abuse; and, 
hypertensive cardiovascular disease; 

Initially, after this period of hospitalization, a temporary 
total rating was assigned.  Subsequent thereto, the 50 
percent rating was initially restored.  The 100 percent 
rating ran from March 12, 1992, to April 30, 1991.  Effective 
May 1, 1991, the 50 percent rating was restored.

Subsequently in February 1993, the RO received a VA 
neuropsychological evaluation dated October 1, 1992.  The 
report had been requested by his treating physician to rule 
out malingering.  The examiner noted the veteran was oriented 
x 3 and demonstrated a reasonably intact thought process.  He 
used a walker getting to and from the examination, but was 
observed walking unaided at other times.  He reported a 
concussion grenade blowing him 10 feet in the air in combat 
causing him to land on his head, and to break his leg.  He 
also described blackout episodes occurring when he drank 
heavily, but also at other times.  It was noted that he had a 
significant chronic substance abuse history. His intellectual 
functioning appeared to be mildly retarded.  A comparison of 
his previous intellectual test results showed some decline in 
his intellectual functioning.  His memory, concentration, 
reasoning and general problem solving were consistent with 
"mild mental retardation to low average range."  He clearly 
had a hysterical bend to his personality and a chronic 
pattern of help seeking problems, but at the same time, he 
does not fully utilize the medical care provided.  
Maintaining an invalid role was obviously important to him.  
While malingering was a distinct possibility, the examiner 
also opined that he had a very real neuropsychological 
deficit.

An addendum dated February 1993 by his primary psychological 
therapist noted essentially no changes in the veteran.  He 
continued to be periodically quite anxious and depressed and 
displayed a bilateral tremor.  At times he was grossly 
paranoid.  In the examiner's estimation he was totally and 
permanently disabled.  

In a VA hospitalization in January to April 1993, the veteran 
was noted to be easily agitated and upset with the staff.  He 
was fearful of hurting someone.  He reported being hit by a 
concussion grenade in service which also killed several new 
enlistees.  The examiner opined that he had an organic 
personality disorder secondary to this concussion with 
subsequent rage attacks, borderline mental retardation, post 
concussion syndrome, and a physiological hand tremor.  It was 
the opinion of the staff that the veteran was unemployable 
and also that a guardian be set up to manage his affairs.  
The diagnoses were PTSD; alcohol abuse; and, organic 
personality disorder associated with a history of blast 
injury in Vietnam.  A GAF of 40 was assigned. 

Thereafter, again following temporary total ratings as 
appropriate, a schedular 100 rating was assigned.  A guardian 
was appointed.  Ultimately the schedular 100 percent rating 
was assigned effective March 12, 1991, the date of the 
earlier hospitalization.

Thus, as the RO indicated in its May 1993 rating decision 
sheet, the earliest date veteran's service-connected PTSD 
disability was factually ascertainable as resulting in 
virtual isolation and totally incapacitating psychoneurotic 
symptoms  bordering on gross repudiation of reality with 
disturbed thought in almost all daily activities, and a 
demonstrable inability to obtain or retain employment was 
during his March 1992 hospitalization and in his 
psychological evaluation.  Since the date that a 100 percent 
psychiatric disability was initially factually ascertainable, 
March 1, 1992, was subsequent to the date of claim for 
increase, the March 1, 1992 date controls. 38 U.S.C.A. §§ 
1155, 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) and (q)(1)(i).

It is noted that the 1993 records show a significant and 
sustained deterioration in the veteran's psychiatric 
condition.  He is found, in 1993 to be incompetent.  
Moreover, he did not improve significantly with 
hospitalization as he had in the past.  The RO chose to back-
up the effective date of the 100 percent rating to March 12, 
1992, the date of the earlier hospitalization.  The question 
to the Board now is whether there is a basis to further back-
up the effective date.  It is concluded there is no basis.

As noted, there is a March 1991 rating decision that 
sustained the 50 percent schedular rating.  That decision is 
final, it has not been contended that there is error in that 
document, and there is no basis to go behind that final 
determination.  Moreover, the criteria for a total rating are 
not shown at that time.  Between the reopening of the claim 
and March 12, 1992, there are records reflecting treatment, 
but there is no evidence that the veteran is total 
incompetent in those records.  Thus, there is no basis to 
back-up the effective date, as the criteria for the 100 
percent rating are not shown.  He was not shown to be total 
incapacitated, virtually isolated in the community, or 
entitled to a total rating.  In view of the foregoing 
analysis, there is no showing that there is a factual or 
legal basis for assigning the 100 percent schedular rating 
prior to March 1, 1992.

Since the preponderance of the evidence is against allowance 
of an effective date earlier than March 1, 1992 for the 
assignment of a 100 percent evaluation for veteran's PTSD for 
the aforestated reasons, the benefit-of-the-doubt doctrine is 
inapplicable with respect to this issue. 38 U.S.C.A. § 
5107(b).



ORDER

Entitlement to an effective date earlier than March 1, 1992 
for an evaluation in excess of 100 percent for the service-
connected PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

